Citation Nr: 1818532	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date prior to July 6, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD) with mood disorder, mixed depression, and anxiety (hereafter "psychiatric disorder.").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  



FINDINGS OF FACT

1.  The RO granted service connection for an acquired psychiatric disorder, effective July 6, 2001, the date of his initial claim for service connection for PTSD.  

2.  The Veteran's earliest claim of entitlement to service connection for PTSD was received on July 6, 2001.  


CONCLUSION OF LAW

The criteria for an effective date before July 6, 2001, for the grant of service connection for PTSD with a generalized anxiety disorder, have not been met.  38 U.S.C. §§ 5107 (b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2017).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").

In May 1972, the Veteran filed a claim for service connection for a nervous disorder.  In November 1972, the RO denied the Veteran's claim for service connection for a nervous condition.  He did not submit a Notice of Disagreement or new and material evidence within one year of the rating decision's promulgation.  Accordingly, the November 1972 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).  Thus, the effective date for service connection for the Veteran's acquired psychiatric condition cannot be May 3, 1972.  

In order for the Veteran to be awarded an effective date based on this earlier claim, he has to show clear and unmistakable error in the prior denials of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The Veteran has not asserted that there was clear and unmistakable error in the November 1972 rating decision.  

Before March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim was one that has been filed in the form prescribed by VA.  38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151 (a) (2014).  An informal claim was considered to be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1, 3.155(a) (2014).  An informal claim needed to be written, and had to identify the benefit being sought. Rodriguez v. West, 189 F. 3d. 1351(Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Prior to July 6, 2001, there is no communication from the Veteran that could be construed as a formal or informal claim for service connection for any psychiatric disorder.  There is medical evidence that was of record prior to July 2001 showing treatment for psychiatric disorders.  However, VA's possession of medical evidence showing a diagnosis of and treatment for a psychiatric condition may not provide a basis for the assignment of an earlier effective date.  Medical evidence alone cannot be an informal claim, there must be claimant intent to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32 (1998).

On July 6, 2001, the Veteran filed a claim for service connection for PTSD with symptoms of depression, anxiety, nightmares, insomnia, and irritability, and this date eventually became the effective date for the grant of service connection for all of his psychiatric disabilities.  The Veteran's claims for generalized anxiety neurosis and PTSD were adjudicated separately by VA.  In June 2003, the RO initially denied the Veteran's petition to reopen a claim for service connection for generalized anxiety and denied a claim for service connection for PTSD.  The Veteran appealed his case to the Board and in September 2007, the Board reopened the generalized anxiety claim and remanded the underlying claim for service connection for generalized anxiety as well as the separate claim for service connection for PTSD for additional development.  In January 2010, the Board granted separate claims for service connection for PTSD and "an acquired psychiatric disorder other than PTSD."  In June 2010, the RO implemented the Board's grant and assigned an effective date of July 6, 2001.  

Therefore, if entitlement arose prior to July 6, 2001, it would be earlier than his petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD and therefore the date entitlement arose could not be the effective date with respect to the non-PTSD psychiatric disabilities.  

With regard to PTSD, even if entitlement arose prior to the date of claim, it would be the earlier of the two dates and therefore could not be the proper effective date.  

July 6, 2001, the date of claim, is the correct effective date for the grant of service connection for the Veteran's psychiatric disabilities.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  


ORDER

Entitlement to an effective date earlier than July 6, 2001, for the grant of service connection for PTSD, to include with mood disorder, mixed depression and anxiety, is denied. 




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


